EXHIBIT 10.5

Share Sale and Purchase

Agreement

relating to Racal Acoustics

Global Limited

 

 

Dated

 

21 December 2008

 

 

 

The Sellers (as defined herein) (1)

Barclays Bank plc (2)

Weston Aerospace Limited (3)

Esterline Technologies Corporation (4)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

INTRODUCTION

   1

OPERATIVE PROVISIONS

   1

1          

  

Definitions

   1

2

  

Sale and purchase of the Shares

   14

3

  

Consideration

   14

4

  

Condition Precedents

   15

5

  

Position pending Completion

   16

6

  

Completion

   16

7

  

Preparation of Completion Accounts and Consideration Adjustment Statement

   17

8

  

Warranties

   18

9

  

Buyer Warranties

   19

10

  

Buyer’s Undertaking

   19

11

  

Guarantee

   20

12

  

Announcements

   21

13

  

Confidentiality

   21

14

  

Restrictive Covenants

   22

15

  

Entire agreement

   24

16

  

Assignment and transfer

   25

17

  

Costs and expenses

   25

18

  

Interest on late payments

   25

19

  

No set-off

   25

20

  

Waiver

   25

21

  

Variation

   26

22

  

Severance

   26

23

  

Further assurance

   26

24

  

Notices

   26

25

  

Counterparts

   28

26

  

Governing law

   28

27

  

Jurisdiction

   28

28

  

Interpretation

   28

29

  

Rights of third parties

   29

30

  

Warrantors’ Agent

   29

31

  

Effect of Completion

   29

32

  

Provision of information

   30

33

  

Execution

   30

SCHEDULE 1

   30   

Part 1: The Management Sellers

   30   

Part 2: ECI

   32   

Part 3: Barclays Bank

   34

SCHEDULE 2

   35   

Part 1: Particulars of the Company

   35   

Part 2: Particulars of the Subsidiaries

   37

SCHEDULE 3

   44   

Part 1: Sellers’ Obligations

   44   

Part 2: Buyer’s Obligations

   46   

Part 3: Barclays’ Obligations

   47

SCHEDULE 4 - The Properties

   48

SCHEDULE 5 - Warranties

   49   

Part 1: Capacity and Authority

   49   

Part 1A: Barclays Warranties

   50   

Part 1B: Capacity and Authority at Completion

   51   

Part 2: General

   52   

Part 3: Taxation Warranties

   64

SCHEDULE 6 - Buyer Warranties

   68

SCHEDULE 7 - Limitations on Liability

   69

SCHEDULE 8 - Completion Accounts

   76   

Part 1: Accounting Instructions

   76   

Part 2: Agreed form of Completion Accounts

   83   

Part 3: Components of Working Capital - Components of Working Capital

   86



--------------------------------------------------------------------------------

  

Part 4: Independent Accountants’ terms of reference

   89

SCHEDULE 9

   90   

Part 1: Position pending Completion

   90   

Part 2: Material Adverse Change

   92   

Part 3: Independent Expert’s terms of reference

   94

SCHEDULE 10

   95   

Part 1: Provisions relating to the Retention

   95   

Part 2: Instruction Letter

   100

APPENDIX 1 - Owned Intellectual Property

   105



--------------------------------------------------------------------------------

DATE

   21 December 2008

PARTIES

  

 

(1)

THE PERSONS whose names and addresses are set out in Parts 1 and 2 of Schedule 1
(together the “Sellers”);

 

(2)

BARCLAYS BANK PLC (Company Number: 1026167) of 2nd Floor, Quay 2,
Fountainbridge, Edinburgh EH3 9QG (“Barclays”);

 

(3)

WESTON AEROSPACE LIMITED (Company number: 04740406) whose registered office is
at Mitre House, 160 Aldersgate Street, London EC1A 4DD (the “Buyer”); and

 

(4)

ESTERLINE TECHNOLOGIES CORPORATION whose principal place of business is at City
Center Bellevue, 500 108th Avenue NE Suite 1500, Bellevue, WA 98004, USA (the
“Guarantor”).

INTRODUCTION

 

(A)

The Company was incorporated in England and Wales on 13 June 2005 and is
registered under number 05478848 as a private company limited by shares.

 

(B)

The Sellers and Barclays have agreed to sell to the Buyer and the Buyer has
agreed to purchase the Shares and the Loan Notes for the Consideration and
otherwise in the manner and on and subject to the terms of this Agreement.

OPERATIVE PROVISIONS

 

1

Definitions

In this Agreement, except where a different interpretation is necessary in the
context, the words and expressions set out below shall have the following
meanings:

 

A Shares

 

73,001 A ordinary shares of £1 each in the capital of the Company held by the
Sellers and 2,882 A Ordinary Shares of £1 each in the capital of the Company
held by Barclays

Accounting Instructions

 

the instructions regarding the preparation of the Completion Accounts as set out
in Part 1 of Schedule 8

Accounts

 

the audited balance sheet as at the Accounts Date, and the audited profit and
loss account for the Financial Year ended on the Accounts Date, of the Company
and each of the Subsidiaries (including, in the case of the Company, the audited
consolidated balance sheet as at that date and the audited consolidated profit
and loss account for that period), a copy of each of which has been supplied to
the Buyer and is included in the Disclosure Documents

Accounts Date

 

31 December 2007

 

1



--------------------------------------------------------------------------------

Accounts Standards

 

in relation to the accounts of any body corporate, the applicable requirements
of the Companies Acts 1985 and 1989 or the Companies Act 2006, together with
accounting principles, standards and practices which are generally accepted in
the United Kingdom, in each case as at the date of the relevant accounts

Act

 

the Companies Act 1985 and the Companies Act 2006

Actual Amount

 

has the meaning given to it in clause 7.2

Agreed Proportion

 

in relation to a Warrantor, the proportion set out opposite that Warrantor’s
name in column 3 of the table at paragraph 2.2 of Schedule 7

this Agreement

 

this agreement including the Introduction and the Schedules

Andrew Charman Trustees

 

Andrew Charman and David Payne as trustees of the Andrew Charman 2008 Settlement
and any new or additional trustees from time to time of that trust

Articles

 

the articles of association of the Company

B Shares

 

27,000 B ordinary shares of £1 each in the capital of the Company

Bank Indebtedness

 

the amount owing by the Company on the Completion Date to the lenders under or
in connection with the facility agreement dated 13 August 2005 (as amended and
restated from time to time) and the mezzanine facility agreement dated 13 August
2005 (as amended and restated from time to time) and to the providers of hedging
in relation to the facilities provided under those agreements and including any
cancellation costs or penalty associated with interest rate swap agreements

Business

 

collectively, the businesses of the Company and of each of the Subsidiaries at
the date hereof

Business Day

 

a day other than a Saturday, Sunday or public holiday in England and Wales

Buyer’s Group

 

the Buyer, any holding company of the Buyer or any holding company of that
company or any other relevant holding company, any subsidiary of the Buyer and
any subsidiary of any such holding company (which shall from Completion include
the Group)

Buyer’s Solicitors

 

Taylor Wessing LLP of 5 New Street Square, London EC4A 3TW

 

2



--------------------------------------------------------------------------------

Buyer’s Solicitors Account

 

the bank account with the following details:

 

account name:

 

Taylor Wessing LLP Client Account

 

account number:

 

03666328

 

sort code:

 

60-80-08

 

swift code:

 

NWBKGB2L

 

IBAN code:

 

IBAN GB35 NWBK 6080 0803 6663 28

 

Bank:

 

National Westminster Bank, Law Courts, Temple Bar Branch PO Box 10720, 217
Strand, London WC2R 1AL

Buyer Warranties

 

the warranties given by the Buyer in clause 9 and Schedule 6 and each buyer
warranty statement shall be a “Buyer Warranty”

Cash

 

the aggregate of:

 

(i)        all cash balances in hand or credited to any account and with a
financial institution;

 

(ii)       cheques or other payments lodged but not yet cleared with a financial
institution (listed in the agreed form); and

 

(iii)      any Outstanding Corporation Tax Receivable (save to the extent
included in the Initial Consideration),

 

(and any interest accrued on those balances as at the close of business on the
Completion Date), but excluding (i) cheques written or paid by any Group Company
that have not yet been deducted from the relevant Group Company account and (ii)
any advance, payments from Customers in excess of the value of the work
performed

Claim

 

any claim, action, proceeding or demand for breach of Warranty or any other
provision of this Agreement or the Tax Deed

Commercial Due Diligence

Reports

 

the commercial due diligence reports prepared by CSP Associates, Inc. and Roland
Berger Strategy Consultants along with their relevant updates and addendums

the Company

 

Racal Acoustics Global Limited, short particulars of which are set out in Part 1
of Schedule 2

Company Expenses

 

collectively, the amount of the unpaid fees or expenses (other than bonuses)
that have been or will be incurred by a Group Company on or prior to the
Completion Date (whether payable before or after Completion) on behalf of any
Group Company or the Sellers in connection with the preparation, negotiation and
execution of this Agreement including for the avoidance of doubt any costs
relating to the Vendor Due Diligence Reports or otherwise in contemplation of
the sale of the Company or the Pre-Completion Reorganisation

 

3



--------------------------------------------------------------------------------

Competing Business

 

any business which directly competes with the Business

Completion

 

completion of the sale and purchase of the Shares in accordance with the terms
of clause 6

Completion Accounts

 

the accounts to be prepared and agreed by the parties or determined in
accordance with Schedule 8 and comprising the Consideration Adjustment
Statement, the Working Capital Statement and the Net Debt Statement

Completion Accounts Certificate

 

the certificate in the form set out in paragraph 8 of Part 1 of Schedule 8

Completion Date

 

the date on which Completion occurs

Condition Precedents

 

means:

 

(a)      the German Federal Cartel Office having cleared or deemed to have
cleared the acquisition by the Buyer of the Company from the Sellers and
Barclays (the “Cartel Clearance”); and

 

(b)      no Termination Notice having been served, or to the extent served, not
having been resolved in accordance with the provisions of Part 2 of Schedule 9

Confidential Information

 

all technical, financial, commercial and other information relating to or used
exclusively by the Business, including without limitation, trade secrets,
know-how, inventions, product information and unpublished information relating
to Intellectual Property, object code and source code relating to software,
marketing and business plans, projections, current or projected plans or
internal affairs of the Group, secret or confidential information, current
and/or prospective suppliers and customers (including any customer or supplier
lists) and any other person who has had material dealings with them

Consideration

 

the cash amount to be paid to the Sellers, Barclays or into the Retention
Account at Completion in each case pursuant to clause 3.1 as adjusted pursuant
to clause 7

Consideration Adjustment

Statement

 

the statement of adjustments to be prepared pursuant to clause 7.2 in accordance
with the provisions of Schedule 8

Consultants

 

those individuals who are providing services to any Group Company under an
agreement which is not a contract of employment with the relevant company
including, in particular, where the individual acts as a consultant or is an
independent contractor on secondment, and “Consultant” shall mean any one of
them

Conversion Rate

 

the spot selling and buying mid-market closing rate for a transaction between
the two currencies in question as quoted by the Financial Times on any date on
which a conversion rate is to

 

4



--------------------------------------------------------------------------------

 

be determined in accordance with this Agreement or, if that rate is not quoted
on that date, on the first preceding day on which that rate is quoted

Covenantors

 

Geoffrey Eeles, David Payne, David Watton, Terence Buckley, Andrew Charman and
Paul Watson

David Payne Trustees

 

David Payne and Paul Watson as trustees of the David Payne 2008 Settlement and
any new or additional trustees from time to time of that trust

David Watton Trustees

 

David Watton and Geoffrey Eeles as trustees of the David Watton 2008 Settlement
and any new or additional trustees from time to time of that trust

Debt

 

means:

 

(a)      all monies owing on the Completion Date to Barclays Bank plc and any
accrued but unpaid interest in respect of those monies under or in connection
with the facility agreement dated 13 August 2005 (as amended and noted from time
to time) and the mezzanine facility agreement dated 13 August 2005 (as amended
and restated from time to time);

 

(b)      the aggregate amounts (if any) of bank debit balances, bonds, notes,
loan stock other than the Loan Notes, debentures or other debt instruments, any
overdraft outstanding letters of credit and any accrued interest on the
foregoing;

 

(c)      all other amounts that would be treated as indebtedness under UK GAAP;

 

(d)      any Outstanding Corporation Tax Payable (save to the extent included in
the Initial Consideration); and

 

(e)      any sums owed to HM Revenue & Customs pursuant to withholding tax
payable on interest paid or treated as paid pursuant to the Loan Notes, save
where such amounts have been included in the Withholding Tax Payment

Deferred Shares

 

deferred shares of £1 each in the capital of the Company the actual number of
which shall be confirmed by the Sellers pursuant to the Statement of Completion
Shareholding

Determination Date

 

the date on which the Completion Accounts are agreed by the parties or
determined in accordance with paragraph 6 of Part 1 of Schedule 8

Directors

 

the persons specified as directors of any of the Group Companies in Parts 1 or 2
of Schedule 2 (the expression “Director” meaning any of them)

Disclosure Documents

 

the documents attached to the Disclosure Letter as listed in the schedule
annexed to the Disclosure Letter

 

5



--------------------------------------------------------------------------------

Disclosure Letter

 

a letter in the agreed form dated on or before the date of this Agreement from
the Warrantors to the Buyer, delivered to the Buyer immediately before execution
of this Agreement, for which the Buyer has acknowledged receipt

ECI

 

collectively those limited partnerships set out in Part 2 of Schedule 1 acting
by their manager ECI Partners LLP

Employee Bonus

 

save for the Performance Bonus and the Sales Bonus:

 

(i)        any and all bonuses payable by any Group Company to any directors,
Employees or Consultants pursuant to any bonus scheme relating to the financial
performance of any Group Company for all periods ending on or prior to the
Completion Date

 

(ii)       and any bonuses that have been or will be incurred by a Group Company
in connection with the preparation, negotiation and execution of this Agreement

Employees

 

any employee, part time employee, temporary employee or home worker of a Group
Company including but not limited to those persons (including directors) whose
names appear in the list of employees included in the Disclosure Documents

Encumbrance

 

any interest or equity of any person (including any right to acquire, option or
right of pre-emption) or any mortgage, charge, pledge, lien, assignment,
hypothecation, security interest, title retention or any other security
agreement or arrangement

Environment

 

air, water, land, building, structures, enclosures or other constructions,
flora, fauna, humans and any other living organisms

Environmental Due Diligence

Report

 

the environmental due diligence report prepared by Enviros

Environmental Law

 

all international, EU, national, federal, state or local laws and all
subordinate legislation and regulatory codes of practice concerning the
pollution or protection of the Environment which are or were binding upon any
Group Company in the relevant jurisdiction in which that Group Company are or
has been operating

Environmental Licences

 

any assessment, authorisation, certificate, consent, licence, permission,
permit, ruling, variation, modification, transfer or any other information or
approval required by any Environmental Law or agreement made pursuant to
Environmental Law

Equity Proportion

 

the proportion of the aggregate number of A Shares and B Shares held by either a
Seller or Barclays following the operation of the ratchet set out in article 24
of the Articles

Financial Due Diligence Report

 

the financial due diligence and tax report prepared by PricewaterhouseCoopers

 

6



--------------------------------------------------------------------------------

Financial Year

 

a financial year as determined in accordance with section 390 of the Companies
Act 2006

Finco

 

Racal Acoustics Group Limited

GAAP

 

generally accepted accounting principles in the United Kingdom as set out in all
Statements of Standard Accounting Practice, Financial Reporting Standards and
Urgent Issues Task Force Abstracts issued by the UK Accounting Standards Board
and extant at the Completion Date and all relevant United Kingdom company law

Geoffrey Eeles Trustees

 

Geoffrey Eeles and David Watton as trustees of the Geoffrey Eeles 2008
Settlement and any new or additional trustees from time to time of that trust

Group

 

the Company and the Subsidiaries

Group Company

 

any member of the Group and “Group Companies” shall be construed accordingly

Group Intellectual Property

 

means all Intellectual Property owned, used or exploited by the Group

Group Life Assurance Scheme

 

means the Racal Acoustics Limited Group Life Assurance Scheme provided by Unum

Guarantee

 

the guarantee given in clause 11.1(a) (and, where applicable, includes the
indemnity given in clause 11.1(b))

Guaranteed Obligations

 

has the meaning given in clause 11.1

ICTA

 

the Income and Corporation Taxes Act 1988

IHTA

 

the Inheritance Tax Act 1984

ITEPA

 

the Income Tax (Earnings and Pensions) Act 2003

Indemnity

 

the indemnity set out in clause 8.11

Independent Accountants

 

either:

 

(a)      an independent firm of chartered accountants of international repute
agreed by the Warrantor’s Agent, ECI and the Buyer; or

 

(b)      in default of agreement as to the identity of that independent firm
within five Business Days of either party notifying the other of its wish to
appoint an independent firm, a specific member of an independent firm of
chartered accountants to be nominated on the application of either party by the
President for the time being of the Institute of Chartered Accountants in
England and Wales

Independent Expert

 

either:

 

(a)      an independent firm of chartered accountants of international repute
agreed by the Warrantor’s Agent,

 

7



--------------------------------------------------------------------------------

 

ECI and the Buyer; or

 

(b)      in default of agreement as to the identity of that independent firm
within five Business Days of either party notifying the other of its wish to
appoint an independent firm, a specific member of an independent firm of
chartered accountants to be nominated on the application of either party by the
President for the time being of the Institute of Chartered Accountants in
England and Wales

Initial Consideration

 

has the meaning given to it in clause 3.1 to be calculated in accordance with
clause 3.2

Insolvency Event

 

in relation to a person means any of the following events:

 

(a)      that person ceasing or threatening to cease to carry on business or
being deemed to be unable to pay its debts within the meaning of section 123 of
the Insolvency Act 1986 (provided that, for the purposes of this agreement, the
reference to £750 in section 123(1) of that Act shall be construed as a
reference to £10,000) or admitting that it is unable to pay its debts as they
fall due;

 

(b)      that person giving notice to any of its creditors that it has suspended
or is about to suspend payment of any of its debts or commencing negotiations
with one or more of its creditors with a view to rescheduling any of its
indebtedness by reason of financial difficulties;

 

(c)      a meeting of that person’s creditors being convened or held;

 

(d)      an arrangement or composition with or for the benefit of its creditors
(including a voluntary arrangement as defined in the Insolvency Act 1986) being
entered into or proposed by or in relation to that person;

 

(e)      a moratorium coming into force in respect of that person in accordance
with paragraph 8.1 of Schedule A1 to the Insolvency Act 1986 or that person
applying to the court for an interim order under section 253 of the Insolvency
Act 1986;

 

(f)       a receiver, administrative receiver taking possession of or being
appointed over or a mortgagee, chargee or other encumbrancer taking possession
of the whole or any material part of the assets of that person;

 

(g)      any distress or execution being levied or enforced (and not being
discharged or applied to be set aside within seven days) on any asset of that
person;

 

(h)      that person or its directors or the holder of a qualifying floating
charge (as defined in Schedule B1 to the

 

8



--------------------------------------------------------------------------------

 

Insolvency Act 1986) giving notice of his, their or its intention to appoint an
administrator in accordance with paragraphs 18 or 26 of Schedule B1 to the
Insolvency Act 1986;

 

(i)        that person or its directors or any of its creditors or the holder of
a qualifying floating charge (as defined in Schedule B1 to the Insolvency Act
1986) making an application to the court for the appointment of an
administrator;

 

(j)        an administrator being appointed of that person under paragraphs 14
or 22 of Schedule B1 to the Insolvency Act 1986 or otherwise;

 

(k)      a petition being presented (and not being discharged within 14 days) or
a resolution being passed or an order being made for the administration or the
winding-up, bankruptcy or dissolution of that person or that person being struck
off the register of companies; or

 

(l)        the happening in relation to that person of an event analogous to any
of the above in any jurisdiction

Instruction Letter

 

a letter from the Buyer and Warrantors’ Agent and ECI on behalf of the Sellers
and Barclays to the Buyer’s Solicitors and Sellers’ Solicitors relating to the
Retention in agreed form a draft of which is set out in Part 2 of Schedule 10

Insurance Due Diligence Report

 

the insurance due diligence report prepared by Marsh Limited

Intellectual Property

 

patents, trade marks, service marks, registered designs, trade names, business
names, domain names, rights in designs, copyright, computer software and
database rights, rights in know-how and other intellectual property rights
whether registered or unregistered and including applications for the grant of
any of the foregoing and all rights or forms of protection having equivalent or
similar effect anywhere in the world

Investor Loan Note Instrument

 

the loan note instrument constituting £13,947,000 10% fixed rate unsecured loan
notes due 2015 and payment in kind notes of Finco dated 13 August 2005, as
amended on 9 September 2005

Investor Loan Notes

 

unsecured loan notes issued by Finco pursuant to the Investor Loan Note
Instrument

IPR Agreements

 

means all agreements, contracts and permissions which relate to any Intellectual
Property used by the Group, including: (a) those under which third parties
permit use of Intellectual property by a Group Company; (b) those pursuant to
which the Group permits a third party to use any Owned Intellectual Property;
and (c) all confidentiality and non-disclosure agreements relating to know-how
or other confidential information relating to any product which is being, or has
during the last three years, been supplied or offered for supply by any Group
Company

 

9



--------------------------------------------------------------------------------

IT Systems

 

means the information and communications technologies used by the Group in
relation to the Business, including all computer software, firmware, hardware,
equipment, ancillary equipment (including telecommunications, network and
internet-related equipment) and data owned or used by the Group Companies and
stored in electronic form

Key Client

 

each of the Ministry of Defence, Thales Holland, Canadian Department of National
Defense (Public Works Government Services Contract and Department of National
Defense), Bharat Electronics, Eylex, Thales Avionics, Northrop Grumman, SPAWAR
(US Marine Corp), Gentex Thales Communications Inc, BOWMAN & Tactical
Communications & Information IPT, Simex Equipment, Inc., BAE Systems
(Operations) Ltd, BAE Systems, Babcock Support Services Limited, General
Dynamics UK Ltd, Television Equipment Associates

Key Contracts

 

contracts in force at any time in the last three years between a Group Company
on the one hand and either a Substantial Supplier or Key Client on the other
hand

Key Employees

 

those Employees earning in excess of £50,000 per annum at the Completion Date
and each of Andrew Charman, David Moulton, David Payne, Duncan Skinner and
Gareth Vickers

Loan Notes

 

the Investor Loan Notes, the RBS Loan Notes and the Other Management Loan Notes

Management Accounts

 

the management accounts of the Group Companies for the period of ten months from
the Accounts Date, copies of which are included in the Disclosure Documents

Michael Derbyshire Trustees

 

Michael Derbyshire and James Green as trustees of the Michael Derbyshire 2008
Settlement and any new or additional trustees from time to time of that trust

Net Debt

 

Cash less Debt

Net Debt Statement

 

the statement of Net Debt to be prepared in accordance with Schedule 8

Net Debt Target

 

the Bank Indebtedness1

Non-Disclosable Information

 

all information which relates to the negotiations relating to and the terms of
this Agreement and the commercial or financial arrangements of any party

Other Management Loan Notes

 

unsecured loan notes issued by Finco pursuant to the Other Management Loan Note
Instrument

Other Management Loan Note

Instrument

 

the loan note instrument constituting £1,368,517 5% fixed rate unsecured loan
notes due 2015 of Finco dated 13 August 2005

 

1 Bank Indebtedness to be a negative figure.

 

10



--------------------------------------------------------------------------------

Outstanding Corporation Tax

Payable

 

the amount of any corporation tax payable by a Group Company to a Tax Authority
as at the Completion Date (excluding any deferred tax) save to the extent that
such amount has been taken into account in determining the Outstanding
Corporation Tax Receivable

Outstanding Corporation Tax

Receivable

 

the amount of any corporation tax that has been paid in advance or overpaid by a
Group Company to a Tax Authority as at the Completion Date (excluding any
deferred tax) save to the extent that such amount has been taken into account in
determining the Outstanding Corporation Tax Payable

Owned Intellectual Property

 

all Intellectual Property owned by any Group Company including the Intellectual
Property as set out in [Appendix 1 in the agreed form

Paul Watson Trustees

 

Paul Watson and Andrew Charman as Trustees of the Paul Watson 2008 Settlement
and any new or additional trustees from time to time of the trust in respect of
which such Trustee Sellers are entering into this Agreement as trustee

Pension Schemes

 

means the money purchase group personal pension scheme with Friends Provident,
the stakeholder pension scheme designated with Friends Provident and the Group
Life Assurance Scheme

Pensionable Employee

 

a director or Employee or former director or former employee of any of the Group
Companies

Performance Bonus

 

means the performance bonus of £575,000 (including employer’s and employee’s
national insurance contributions and PAYE) by the Group to certain employees
pursuant to the Group’s annual operational bonus scheme

Period

 

36 months from Completion in relation to Geoffrey Eeles, Terence Buckley and
David Watton and 18 months from Completion for Andrew Charman, Paul Watson and
David Payne

Pre-Completion Reorganisation

 

the pre-completion reorganisation of the Group comprising the establishment of
Rag Newco Limited as a wholly-owned subsidiary of the Company, the acquisition
by Rag Newco Limited of Racal Acoustics Group Limited the reduction of capital
of Rag Newco Limited or actions to be carried out in accordance with, and as set
out in more detail in, the PricewaterhouseCoopers steps paper disclosed at tab
18.1 of the Disclosure Documents

Properties

 

the leasehold properties short particulars of which appear in Schedule 4 and
references to “the Properties” shall extend to any part or parts thereof

Racal Pension Schemes

 

the Racal Group Executive Pension Plan, the Racal Group Staff Plan and Life
Assurance Scheme, the Racal Group Executive Manager and Senior Manager Pension
Scheme and the Racal Group Retirement Benefit Scheme

 

11



--------------------------------------------------------------------------------

RBS Loan Note Instrument

 

the loan note instrument constituting £8,000,000 10% fixed rate unsecured loan
notes due 2015 and payment in kind notes of Finco dated 13 August 2005

RBS Loan Notes

 

unsecured loan notes issued by Finco pursuant to the RBS Loan Note Instrument

Restricted Area

 

United Kingdom, the Republic of Ireland, France, Germany, Sweden, USA and Canada

Retention Account

 

has the meaning given to it in Schedule 10

Sanne Trust

 

Sanne Trust Company Limited as trustee of Racal Acoustics Global employee
benefit trust

Sales Bonus

 

means the sum of £300,000 (including employer’s and employee’s national
insurance contributions and PAYE) payable to certain employees as exit sales
bonuses

Sellers’ Solicitors

 

SJ Berwin LLP of 10 Queen Street Place, London EC4R 1BE

Sellers’ Solicitors’ Account

 

the bank account with the following details:

 

account name:

 

SJ Berwin LLP Client Account

 

account number:

 

10644994

 

sort code:

 

20-36-47

 

swift code:

 

BARCGB22

 

IBAN code:

 

GB33 BARC 2036 4710 6449 94

 

Bank:

 

Barclays Bank plc, 1 Churchill Place, London E14 5HP

Shares

 

the A Shares, the B Shares and the Deferred Shares to be issued pursuant to the
ratchet in articles 24 of the Articles

Statement of Completion

Shareholding

 

the statement of the number of A Shares, B Shares and Deferred Shares held by
each shareholder following the operation of the ratchet in article 24 of the
Articles and each Seller’s and Barclays’ equity proportion

Stock Take Schedule

 

the stock take schedule to be prepared in accordance with Schedule 8

Subsidiaries

 

those companies or other persons (whether or not registered in the United
Kingdom) short particulars of which appear in Part 2 of Schedule 2 and the
expression “Subsidiary” shall mean any one of the Subsidiaries

 

12



--------------------------------------------------------------------------------

Substantial Supplier

 

each of Sanmina, Hi Tech Mouldings Limited, Minnesota Wire & Cable Co, ACW
Technology Limited, Amphenol Limited, Ray Service S.R.O., Euro Technical
Services London Limited, Sterling Springs Limited, Panbury Electronics Limited,
General Electronics Services Limited, S.M. Alexander (Plastics) Limited, AWS
Electronics Limited, Jaltek Systems Limited, Jarvis Manufacturing Co and Kenard
Eng

Target Amount

 

has the meaning given to it in clause 7.2

Taxation

 

has the meaning given to it in the Tax Deed

Tax Authority

 

has the meaning given to it in the Tax Deed

Tax Deed

 

the tax deed in the agreed form

Tax Warranties

 

the tax warranties set out in Part 3 of Schedule 5 to this Agreement

TCGA

 

the Taxation of Chargeable Gains Act 1992

Terence Buckley Trustees

 

Terence Buckley and Geoffrey Eeles as trustees of the Terence Buckley 2008
Settlement and any new or additional trustees from time to time of that trust

Trustee Sellers

 

the Terence Buckley Trustees, the Andrew Charman Trustees, the Michael
Derbyshire Trustees, the Geoffrey Eeles Trustees, the David Payne Trustees, the
Paul Watson Trustees and the David Watton Trustees

TUPE

 

the Transfer of Undertakings (Protection of Employment) Regulations 2006

VAT

 

value added tax as provided for in the VATA, and any tax imposed in substitution
for it, goods and services tax and any other equivalent tax in any other
jurisdiction

VATA

 

the Value Added Tax Act 1994

Vendor Due Diligence Reports

 

the Financial Due Diligence Report, the Commercial Due Diligence Reports, the
Environmental Due Diligence Report and the Insurance Due Diligence Report

Warranties

 

the warranties given by the Sellers and the Warrantors in clause 8 and Part 1 of
Schedule 5 (in the case of all of the Sellers) and Parts 2 and 3 of Schedule 5
(in the case of the Warrantors) and each warranty statement shall be a
“Warranty”

Warrantors’ Agent

 

Geoffrey Eeles, Terence Buckley and David Watton appointed in accordance with
clause 30

Warrantors

 

each of the Terence Buckley Trustees, the Andrew Charman Trustees, the Geoffrey
Eeles Trustees, the David Payne Trustees, the Paul Watson Trustees and the David
Watton Trustees

 

13



--------------------------------------------------------------------------------

Warranty Claim

 

any claim for breach of the Warranties given by the Warrantors in Parts 2 (save
for paragraphs 1.1 to 1.4 and 2.1 to 2.8 of Part 2) and 3 of Schedule 5

Withholding Tax Payment

 

the sum owed to HMRC by Finco pursuant to withholding tax payable on interest
paid or treated as paid pursuant to the Loan Notes which is outstanding at
Completion (if any)

Working Capital

 

the sum of the following line items derived from the Completion Accounts in
accordance with Schedule 8:

 

(a)      “accounts receivable” or “trade debtors”;

 

(b)      plus “inventories” or “stock”;

 

(c)      plus “prepaid expenses and other current assets”;

 

(d)      minus “accounts payable” or “trade creditors”;

 

(e)      minus “accrued liabilities”; and

 

(f)       minus “other current liabilities”

Working Capital Statement

 

the statement of Working Capital to be prepared in accordance with the
provisions of Schedule 8

Working Capital Target

 

£5,200,000

 

2

Sale and purchase of the Shares

 

2.1

Subject to clause 4.1, each of the Sellers shall sell with full title guarantee
on and with effect from Completion, and the Buyer shall purchase all of the
Shares and Loan Notes held by him together with all rights attaching to them at
Completion and free from all Encumbrances.

 

2.2

Subject to clause 4.1, Barclays shall sell with full title guarantee on and with
effect from Completion, and the Buyer shall purchase the A Shares set out
opposite Barclay’s name in Part 3 of Schedule 1 together with all rights
attaching to them at Completion and free from all Encumbrances.

 

2.3

The Buyer shall not be obliged to complete the purchase of any of the Shares or
Loan Notes unless the purchase of all the Shares and Loan Notes is completed
simultaneously in accordance with this Agreement.

 

2.4

The Sellers and Barclays hereby waive any and all rights of pre-emption over the
Shares and Loan Notes conferred either by the articles of association or other
constitutional documents of the Company or any other agreement relating to the
Shares or Loan Notes or otherwise.

 

2.5

The Shares and the Loan Notes shall be sold with all rights to dividends and
other distributions declared on or after the date of Completion in respect of
the Shares or the Loan Notes and all other rights and advantages belonging to or
accruing on the Shares or the Loan Notes (including any accrued but unpaid
interest) on or after that date.

 

3

Consideration

 

3.1

In consideration of the sale of the Shares and Loan Notes in accordance with the
terms of this Agreement, the Buyer shall pay to the Sellers and Barclays the sum
calculated in accordance with clause 3.2 (the “Initial Consideration”) as
adjusted pursuant to clause 7 (the “Consideration”).

 

14



--------------------------------------------------------------------------------

3.2

The Initial Consideration referred to in clause 3.1 above shall be the sum
determined in accordance with the following formula:

Initial Consideration = A - B - C - D + E

Where:

 

  A

means £115,000,000;

 

  B

means the Bank Indebtedness including any accrued but unpaid interest on the
same;

 

  C

means the Withholding Tax Payment (if any);

 

  D

means the aggregate amount of the Buyer’s and the Seller’s best estimate of the
Outstanding Corporation Tax Payable (which shall be expressed as a positive
figure) and the Buyer’s and Seller’s best estimate of the Outstanding
Corporation Tax Receivable (which shall be expressed as a negative figure); and

 

  E

means the aggregate amount of all cash balances in hand or credited to any
account or cheques or other payments lodged but not yet cleared as shown on the
bank account statement of each Group Company at close of business on the day
immediately prior to Completion.

 

3.3

The Initial Consideration shall be satisfied by the following payments by the
Buyer:

 

  (a)

firstly, the payment by the Buyer of £5,000,000 into the Retention Account on
Completion to be held in accordance with the provisions of Schedule 10;

 

  (b)

secondly, the payment in consideration for the Loan Notes by the Buyer to the
Sellers of the amount of the Loan Notes outstanding at the Completion Date
together with any accrued interest thereon to the Seller holding those Loan
Notes, the principal amounts of such Loan Notes together with interest as at
31 December 2008 being set out opposite the names of each Seller in column 4 of
the table in Part 1 of Schedule 1 in the case of the Sellers other than ECI and
in columns 4, 5 and (to the extent relevant) 6 of the table in Part 2 of
Schedule 1 in the case of ECI; and

 

  (c)

thirdly, the payment by the Buyer to the Sellers and Barclays of the balance of
the Initial Consideration so that each Seller and Barclays receives his Equity
Proportion of that amount, save that in the case of Barclays, any outstanding
amounts owing to the Company for the subscription of the Shares held by Barclays
(being a maximum amount of £2,882) shall be retained by the Buyer.

 

3.4

The Initial Consideration is based on the assumption that as at the close of
business on the Completion Date:

 

  (a)

the estimated Working Capital is equal to the Working Capital Target; and

 

  (b)

the estimated Net Debt is equal to the Net Debt Target.

 

3.5

Any payment made by the Sellers to the Buyer under or in respect of any breach
of this Agreement (including, without limitation, in respect of any claim for
breach of the Warranties or any indemnity contained in this Agreement) shall be
and shall be deemed to be a reduction in the price paid for the Shares and Loan
Notes under this Agreement to the extent legally possible.

 

4

Condition Precedents

 

4.1

Completion is conditional upon the satisfaction or waiver of the Condition
Precedents.

 

15



--------------------------------------------------------------------------------

4.2

The Buyer and the Sellers shall use all reasonable endeavours to fulfil or
procure the fulfilment of the Cartel Clearance as soon as possible including,
without limitation, by the Buyer properly making the relevant notification to
the German Federal Cartel Office on or prior to 23 December 2008 (if it has not
done so already), and the Buyer will notify the Sellers in writing as soon as
reasonably practicable upon satisfaction of the Cartel Clearance. The Buyer may
at any time waive satisfaction of the Cartel Clearance by written notice to the
Sellers upon notice from the German Federal Cartel Office that the transaction
is not subject to German merger control.

 

4.3

If the Condition Precedents are not satisfied or waived on or before 28 February
2009, either ECI and Geoffrey Eeles on behalf of the Sellers or the Buyer may,
in its or their sole discretion, terminate this Agreement by notice in writing
to the other parties.

 

4.4

If this Agreement is terminated in accordance with clause 4.3 above all
obligations of the parties under this Agreement shall end except clauses 1, 15,
16, 17.1, 18, 25, 27, 28, 29, 30, 31 and 33 but (for the avoidance of doubt) all
rights and liabilities which have accrued before termination shall continue to
exist.

 

4.5

For the avoidance of doubt, a party’s right to terminate this Agreement in
accordance with clause 4.3 is not exclusive of any rights, power and remedies
provided by law.

 

5

Position pending Completion

 

5.1

Each of the Covenantors hereby severally undertakes to the Buyer to comply with
the provisions of paragraphs 1, 2, 3 and 4 of Part 1 of Schedule 9 and each of
the Sellers hereby severally and in respect of itself or himself only and not in
relation to any other Seller and Barclays severally (and in respect of its
Shares only) undertakes to the Buyer to comply with the provisions of paragraph
3 of Part 1 of Schedule 9 in the period between the date of this Agreement and
Completion.

 

5.2

The Buyer agrees that, notwithstanding the undertakings set out in Schedule 9,
in the period between the date of this Agreement and the Completion Date any or
all of the following may occur:

 

  (a)

those sellers who are individuals may transfer some or all of their Shares and
Loan Notes to the Trustee Sellers;

 

  (b)

the payment out of directors, management or other fees to ECI or the payment of
any expenses of any director appointed by ECI;

 

  (c)

the board of the Company or relevant Group Company may communicate with the
Sanne Trust, including making any recommendation to the Sanne Trust as to the
appointment, distribution or allocation of any funds or assets held by the Sanne
Trust, at any time prior to Completion; and

 

  (d)

the ratchet as set out in article 24 of the Articles shall operate.

 

6

Completion

 

6.1

Completion shall take place at the offices of the Sellers’ Solicitors on
14 January 2008 or, if the Cartel Clearance has not been satisfied by that date
or a Termination Notice has been served in accordance with Part 2 of Schedule 9,
on the later of the third Business Day following notification of the
satisfaction of the Cartel Clearance or the resolution of the matters disputed
in the Termination Notice (unless the Buyer has rescinded the Agreement) or on
such other date as the parties may agree in writing.

 

6.2

The Buyer shall not be obliged to complete the sale and purchase of the Shares
or Loan Notes unless all of the requirements of clause 6 and Schedule 3 have
been

 

16



--------------------------------------------------------------------------------

 

complied with by the Sellers in the case of the Sellers’ obligations in Part 1
of Schedule 3 and by Barclays in the case of Barclays’ obligations in Part 3 of
Schedule 3.

 

6.3

The Sellers and Barclays shall not be obliged to complete the sale and purchase
of the Shares or Loan Notes unless all of the requirements of clause 6 and
Schedule 3 have been complied with by the Buyer in the case of the Buyer’s
obligations in Part 2 of Schedule 3.

 

6.4

Each of the Sellers hereby confirms that the Sellers’ Solicitors are irrevocably
authorised by each of the Sellers to receive payment of the Consideration on the
Sellers’ behalf and the receipt by the Sellers’ Solicitors shall be a sufficient
discharge for the Buyer, who shall not be concerned to see the application
thereof.

 

6.5

Barclays hereby confirms that Dickson Minto are irrevocably authorised by
Barclays to receive payment of the relevant part of the Consideration on
Barclays’ behalf and the receipt by Dickson Minto shall be a sufficient
discharge for the Buyer, who shall not be concerned to see the application
thereof.

 

7

Preparation of Completion Accounts and Consideration Adjustment Statement

 

7.1

The Completion Accounts shall be prepared in accordance with Schedule 8.

 

7.2

Within three Business Days after the Determination Date, a payment comprising
the net amount of the following adjustments shall be made:

 

  (a)

if the aggregate of the Working Capital (as extracted from the Working Capital
Statement) and the Net Debt (as extracted from the Net Debt Statement) (the
“Actual Amount”) is greater than the aggregate of the Working Capital Target and
the Net Debt Target (the “Target Amount”), the Buyer shall pay, as an increase
in the Consideration, to the Sellers and Barclays (so that Barclays receives its
Equity Proportion of that amount ) the amount of the difference between the
Actual Amount and the Target Amount;

 

  (b)

if the Actual Amount is less than the Target Amount the Sellers and Barclays
shall pay as a reduction in the Consideration to the Buyer the amount of the
difference between the Actual Amount and the Target Amount (so that each of the
Sellers and Barclays shall (as a several obligation) pay to the Buyer their
Equity Proportion of that amount).

Any adjustment to the Consideration determined in accordance with clause 7.2
shall be set out in the Consideration Adjustment Statement (as that statement is
agreed or determined in accordance with Schedule 8).

 

7.3

The sole purpose of the estimates set out in clause 3.4 is to serve as the basis
for calculating the adjustments to be made pursuant to clause 7.2. The Sellers
have no liability in relation to the accuracy or otherwise of those estimates.

 

7.4

No adjustment shall be made to the Consideration and no payment shall be
required if the overall adjustment otherwise required under clause 7.2 (whether
up or down) would be less than £50,000.

 

7.5

The maximum adjustment to the Consideration and the maximum downward payment
required under clause 7.2 in favour of the Buyer shall be £2,000,000 plus the
amount standing to the credit of the Retention Account and in the event that the
adjustment to the Consideration would, but for the effect of this clause 7.5 be
greater than £2,000,000 plus the amount standing to the credit of the Retention
Account, the adjustment shall be £2,000,000 plus the amount standing to the
credit of the Retention Account provided always that the maximum aggregate
amount payable by the Sellers and Barclays other than from the Retention Account
shall not exceed £2,000,000. For the

 

17



--------------------------------------------------------------------------------

 

avoidance of doubt, the maximum upward adjustment to the Consideration and the
maximum payment by the Buyer required under clause 7.2 in favour of the Sellers
and Barclays shall be capped at £7,000,000.

 

7.6

Any payment made by the Buyer pursuant to clause 7.2 shall be paid to the
Sellers’ Solicitors Account (on behalf of the Sellers) and to Barclays (so that
Barclays receives its Equity Proportion of that amount) and any payment made by
the Sellers or Barclays pursuant to clause 7.2 shall be paid to the Buyer’s
Solicitors Account in each case in cash by electronic transfer in immediately
available funds without set-off, counterclaim, withholding or other deduction.

 

8

Warranties

 

8.1

Each of the Sellers severally warrants at the date hereof to the Buyer in
relation to itself or himself only and not in relation to any other Seller in
the terms of the Warranties set out in Part 1 of Schedule 5 subject to the
exclusions, limitations and qualifications set out in this clause 8 and Schedule
7.

 

8.2

Each of the Sellers at the date of Completion severally warrants to the Buyer in
relation to itself or himself only and not in relation to any other Seller in
the terms of the Warranties set out in Part 1B of Schedule 5 subject to the
exclusions, limitations and qualification set out in this clause 8 and Schedule
7.

 

8.3

Each of the Warrantors severally and proportionately, in the Agreed Proportions,
warrants, in relation to himself only, to the Buyer in the terms of the
Warranties in Parts 2 and 3 of Schedule 5 subject to:

 

  (a)

any matter fairly disclosed (with sufficient details to identify the nature and
scope of the matter disclosed and the warranty or warranties to which it
relates) in the Disclosure Letter, the Disclosure Documents or provided for
under the terms of this Agreement; and

 

  (b)

the exclusions, limitations and qualifications set out in this clause 8 and
Schedule 7.

 

8.4

Where any Warranty is qualified by the expression, “so far as the Warrantors are
aware” or words having similar effect, such awareness shall be confined to the
actual knowledge of the Warrantors having made reasonable enquiry into the
matter and of each other and, in the case of the Warranties contained in
paragraphs 7 and 8 of Part 2 of Schedule 5 (to the extent that any Warranty
Claim relates to or is in connection with any matter concerning the Accounts or
the Management Accounts), Jane Yates and Sian Steele at PwC.

 

8.5

The Sellers acknowledge that the Buyer has entered into the Agreement in
reliance on the accuracy of the Warranties.

 

8.6

Each Warranty shall be construed as an independent Warranty and shall not be
limited by reference or to inference from any other Warranty or term of this
Agreement.

 

8.7

The Buyer acknowledges that it does not rely on and has not been induced to
enter into this Agreement on the basis of any warranties, representations,
covenants, undertakings, indemnities or other statements whatsoever, other than
those expressly set out in this Agreement.

 

8.8

Save for fraud or fraudulent misrepresentation, each Seller undertakes to the
Buyer and to each Group Company that it will waive any right which it may have
and not make any claim in respect of any misrepresentation, inaccuracy or
omission in or from any information or advice supplied by a Group Company or its
officers, Employees, consultants or advisers in connection with the entering
into of this agreement, the giving of the Warranties and the preparation of the
Disclosure Letter.

 

18



--------------------------------------------------------------------------------

8.9

The sole remedy of the Buyer for any breach of any of the Warranties by the
Sellers or a breach by Barclays of the warranties given by it pursuant to clause
8.12 shall be an action for damages. Subject to Part 2 of Schedule 9, the Buyer
shall not be entitled to rescind or terminate this Agreement in any
circumstances whatsoever, (save that for the avoidance of doubt nothing in this
Agreement shall be read or construed as excluding any liability or remedy in
respect of fraud or fraudulent misrepresentation).

 

8.10

Subject to paragraph 14 of Schedule 7, the rights and remedies of the Buyer in
respect of any breach of this Agreement shall not be affected by the
investigations made by or on behalf of the Buyer into the affairs of any Group
Company or actual, implied or constructive knowledge on the part of the Buyer or
its advisers except where the Buyer has given a specific waiver or release and
except as otherwise provided in this Agreement or the Disclosure Letter.

 

8.11

The Warrantors hereby indemnify and hold the Buyer harmless from and against all
fines, losses, liabilities, penalties or charges actually levied against the
Group by the U.S. Department of State and any other reasonable cost of recovery
as a direct result of the Group’s violations of the International Traffic in
Arms Regulations as amended. The relevant exclusions, limitations and
qualifications set out in Schedule 7 shall apply to this Indemnity save that the
Buyer’s sole recourse in respect of any claim under this Indemnity shall be a
Relevant Claim against the Retention Account.

 

8.12

Barclays severally warrants to the Buyer in the terms of the warranties set out
in Part 1A of Schedule 5 (the “Barclays Warranties”) and, for the avoidance of
doubt, grants no other warranties to the Buyer under the Agreement, Barclays
acknowledges that the Buyer has entered into the Agreement in reliance on the
accuracy of the Barclays Warranties. The maximum aggregate liability of Barclays
in respect of all claims for breach of any Barclays Warranty or any other
provision of this Agreement shall be the amount of the Consideration received by
Barclays. The liability of Barclays in respect of all claims for breach of any
Barclays Warranty or any other provision of this Agreement shall cease 18 months
after the date of Completion.

 

9

Buyer Warranties

 

9.1

The Buyer warrants to the Sellers and Barclays in the terms of the Buyer
Warranties in Schedule 6.

 

9.2

The Buyer acknowledges that the Sellers and Barclays have entered into this
Agreement in reliance on the Buyer Warranties.

 

10

Buyer’s Undertaking

 

10.1

The Buyer hereby covenants with ECI to pay to ECI by way of adjustment to the
consideration for the sale of the Shares, an amount equal to:

 

  (a)

any Taxation for which ECI becomes liable by virtue of the operation of sections
767A and 767B ICTA in circumstances where the taxpayer company (as referred to
in section 767A(1)) is one of the Group Companies; and

 

  (b)

any Taxation for which ECI becomes liable by virtue of the operation of section
767AA ICTA in circumstances where the transferred company (as referred to in
section 767AA(1)(a)) is one of the Group Companies;

unless and to the extent that:

 

  (i)

one of the Group Companies or the Buyer discharges or has discharged such
Taxation by direct payment to the relevant Tax Authority and the relevant Tax

 

19



--------------------------------------------------------------------------------

 

Authority confirms that such payment removes, discharges or otherwise eliminates
the liability of ECI;

 

  (ii)

an amount in respect of such Tax Liability has previously been paid to ECI;

 

  (iii)

such Tax Liability has been recovered under section 767B(2) ICTA or any other
relevant statutory provision, and ECI undertakes to ensure and procure that no
such recovery is sought under clause 10.1 of this Agreement to the extent that
payment has been made in respect of the Tax Liability; or

 

  (iv)

such Tax Liability is or could be subject to a valid claim by the Buyer under
the Tax Deed and in respect of which the Warrantors have not previously made
payment.

 

10.2

The covenant contained in clause 10.1 shall extend to the reasonable costs and
expenses incurred by ECI in connection with such Tax or a claim under clause
10.1.

 

10.3

The maximum Buyer’s liability under this clause 10.1 and clause 12.3 of the Tax
Deed shall in aggregate be limited to the amount of 50% of the Initial
Consideration received by the Covenantors.

 

10.4

Clauses 7 (Deductions from Payments), 6 (Recovery from Third Parties) and 8 (Due
Date for Payment) in the Tax Deed shall apply to the covenant contained in
clause 10 as they apply to the covenants contained in clause 2 of the Tax Deed,
replacing references to the “Covenantors” to the “Buyer” and replacing
references to the “Buyer” to “ECI” and making any other necessary modifications.

 

11

Guarantee

 

11.1

In consideration of the Sellers and Barclays entering into this Agreement, the
Guarantor irrevocably and unconditionally:

 

  (a)

guarantees to the Sellers and Barclays the due and punctual performance and
discharge by the Buyer of all its obligations and liabilities (including without
limitation the obligation to pay the Initial Consideration, to pay the amount
payable to the Sellers pursuant to clause 17.2 and to pay any other monies)
under this Agreement and all documents to be executed pursuant to this Agreement
(together, the “Guaranteed Obligations”) and agrees to pay on demand from time
to time each sum which the Buyer is liable to pay under this Agreement and all
documents to be executed pursuant to this Agreement; and

 

  (b)

agrees, as an additional and independent obligation, that if any of the
Guaranteed Obligations are not recoverable from the Guarantor under the
guarantee in clause 11.1(a) for any reason the Guarantor will be liable to the
Sellers and Barclays as a principal debtor by way of indemnity for the same
amount as that for which it would have been liable had those Guaranteed
Obligations been recoverable and further agrees to discharge that liability on
demand from time to time.

 

11.2

This Guarantee shall be a continuing obligation and shall continue in force and
effect until all Guaranteed Obligations have lapsed or have been paid,
discharged or satisfied in full and notwithstanding any bankruptcy of the Buyer.
The Sellers and Barclays may make claims and demands of the Guarantor without
limit in number.

 

11.3

The obligations and liabilities expressed to be undertaken by the Guarantor
under this Guarantee are those of primary obligor and not merely as a surety.

 

11.4

The Sellers and Barclays shall not be obliged before taking steps to enforce any
of its rights and remedies under this Guarantee:

 

20



--------------------------------------------------------------------------------

  (a)

to take action or obtain judgment in any court against the Buyer or any other
person;

 

  (b)

to make or file any claim in a bankruptcy, liquidation, administration or
insolvency of the Buyer or any other person; or

 

  (c)

to make, demand, enforce or seek to enforce any claim, right or remedy against
the Buyer and any other person.

 

11.5

This Guarantee shall be in addition to and shall not affect or be affected by or
merge with any other judgment, security, right or remedy obtained or held by the
Sellers or Barclays from time to time for the discharge and performance of any
of the liabilities and obligations of the Guarantor to the Sellers or Barclays,
and the Guarantor will not be released or discharged from any of his obligations
under this Guarantee, nor will any of such obligations be affected by:

 

  (a)

the giving of time or the granting of any other indulgence or concession by the
Sellers or Barclays to the Buyer or any other person;

 

  (b)

any amalgamation, merger or reconstruction of the Sellers or Barclays with any
other person or any sale or transfer of the whole or any part of the undertaking
and assets of the Sellers or Barclays to any other person;

 

  (c)

the existence of any claim, set-off or other rights which the Guarantor may have
against the Buyer, the Sellers or Barclays or any other person, or which the
Buyer may have against the Sellers or Barclays, whether in connection with any
Guaranteed Obligation or otherwise; or

 

  (d)

any other fact or matter or thing done or omitted to be done by the Sellers or
Barclays (other than a written release of this Guarantee) or any other person
which, but for this provision, might operate to exonerate or discharge the
Guarantor from, or otherwise prejudice or affect, any of the Guarantor’s
obligations under this Guarantee.

 

11.6

The Sellers’ and Barclays’ rights under this Guarantee will not be prejudiced by
any delay in exercising them or by any other act done or omitted by the Sellers
and Barclays which but for this clause might have been deemed a waiver of such
rights nor will any exercise of any such right preclude any further exercise of
such right or any other right.

 

12

Announcements

 

12.1

Except to the extent otherwise expressly permitted by this Agreement, the
parties shall not make any public announcement or issue a press release or
respond to any enquiry from the press or other media concerning or relating to
this Agreement or its subject matter or any ancillary matter.

 

12.2

Notwithstanding any other provision in this Agreement, either party may, after
consultation with the other party whenever practicable, make or permit to be
made an announcement concerning or relating to this Agreement or its subject
matter or any ancillary matter if and to the extent required by:

 

  (a)

law; or

 

  (b)

any securities exchange on which either party’s securities are listed or traded;
or

 

  (c)

any regulatory or governmental or other authority with relevant powers to which
either party is subject or submits, whether or not the requirement has the force
of law.

 

13

Confidentiality

 

13.1

Each of the Sellers and the Buyer hereby undertakes that it shall both during
and after the term of this Agreement preserve the confidentiality of the
Non-Disclosable Information and, except to the extent otherwise expressly
permitted by this Agreement, not directly or indirectly reveal, report,

 

21



--------------------------------------------------------------------------------

 

publish, disclose or transfer or use for its own or any other purposes such
Non-Disclosable Information.

 

13.2

Each of the Sellers other than the Covenantors (who are subject to the
confidentiality provisions of clause 14.3 below) hereby undertakes severally in
respect of itself or himself only that it shall both during and after the terms
of this Agreement preserve the confidentiality of the Confidential Information
and except to the extent otherwise permitted by this Agreement, not directly or
indirectly disclose or use for its own benefit any Confidential Information.

 

13.3

Notwithstanding any other provision in this Agreement, either party may, after
consultation with the other party whenever practicable and lawful, disclose
Non-Disclosable Information and Confidential Information if and to the extent:

 

  (a)

required by law; or

 

  (b)

required by any securities exchange on which either party’s securities are
listed or traded; or

 

  (c)

required by any regulatory or governmental or other authority with relevant
powers to which either party is subject or submits (whether or not the authority
has the force of law); or

 

  (d)

required to vest the full benefit of this Agreement in that party or to enforce
any of the rights of that party in this Agreement; or

 

  (e)

in relation to Non-Disclosure Information only, required by its professional
advisers, officers, employees, consultants, subcontractors or agents to provide
their services (and subject always to similar duties of confidentiality); or

 

  (f)

that information is in or has come into the public domain through no fault of
that party; or

 

  (g)

the other party has given prior written consent to the disclosure; or

 

  (h)

it is necessary to obtain any relevant Taxation clearances from any appropriate
Tax Authority.

 

13.4

ECI may disclose, in the ordinary course of its business, Non-Disclosable
Information to the current or potential investors in funds managed by or
affiliated with it.

 

13.5

The restrictions contained in this clause 13 shall continue to apply after
Completion without limit in time.

 

14

Restrictive Covenants

 

14.1

Each of the Covenantors severally covenants with the Buyer on behalf of himself
only and not on behalf of any other person that he shall not (except as a
director or employee of or consultant to the Group or with the written consent
of the Buyer) during the relevant Period and in the Restricted Area either
himself or by an agent and either on his own account or by or in association
with or for the benefit of any other person, either directly or indirectly:

 

  (a)

be concerned in any business which directly competes with any of the businesses
carried on by a Group Company at Completion;

 

  (b)

take up or hold or seek to take up or hold any office in or with any business
which directly competes with the Business;

 

  (c)

take up or hold any position or post which enables that Covenantor to exercise
whether personally or by an agent and whether for his own account or in
association with or for the

 

22



--------------------------------------------------------------------------------

 

benefit of any other person a controlling influence over any business which
directly competes with the Business;

 

  (d)

take up or hold any engagement or consultancy with any person which directly
competes with the Business within the Restricted Area;

 

  (e)

either personally or by an agent and either on his own account or by or in
association with any other person or otherwise directly or indirectly engage or
seek to engage in any capacity in any business which directly competes with the
Business,

but nothing in this clause 14.1 shall preclude him from:

 

  (i)

being (or seeking to be) concerned in, employed or engaged by a Competing
Business so long as he is not directly or indirectly concerned, employed engaged
(or seeking to be so concerned, employed or engaged) in a Competing Business; or

 

  (ii)

from holding as an investor not more than 3% of the issued share capital of a
company listed on a Recognised Stock Exchange which results or would result in
that Covenantor being engaged in a Competing Business.

 

14.2

Each of the Covenantors severally covenants with the Buyer on behalf of himself
only and not on behalf of any other person that he shall not (except as a
director or employee of or a consultant to the Group or with the written consent
of the Buyer) either himself or by an agent and either on his own account or by
or for the benefit of any other person directly or indirectly during the
relevant Period and in the Restricted Area:

 

  (a)

canvass, approach solicit or cause to be canvassed, solicited or approached or
endeavour to entice away from any Group Company any Key Client or any other
client that is key to the Business or Substantial Supplier; and

 

  (b)

solicit or seek to entice away from any Group Company (or aid or assist any
other person or persons in doing the same), or employ or offer employment (or
aid or assist any other person or persons in doing the same) to any Key Employee
or other employee who is key to the Business (provided that this clause shall
not prevent any Covenantor or any person connected with him from employing any
person who responds to a public advertisement for the relevant vacancy placed by
or on behalf of the Covenantor or any person connected with him if there has
been no previous contract in respect of such employment).

 

14.3

No Covenantor shall at any time:

 

  (a)

subject to clause 13.3, disclose or use for his own benefit or in connection
with any business or cause any unauthorised disclosure or use of any
Confidential Information which he possesses at Completion; or

 

  (b)

use or display any name, trade or service marks, trade or service names, domain
names or logos used by any Group Company or any confusingly similar names,
marks, domain names, or logos.

 

14.4

Each Seller other than the Sanne Trust undertakes to the Buyer that following
Completion he will not either himself or by an agent and either on its own
account or by or in association with or for the benefit of any other person
directly or indirectly represent itself to be connected with or interested in
the Business.

 

23



--------------------------------------------------------------------------------

14.5

Each Covenantor undertakes that he will not at any time whilst any Group Company
uses, or has any right to use, the name “Racal”, directly or indirectly use the
name “Racal” in connection with any trade or business which competes with or is
similar to that of any Group Company.

 

14.6

Each Seller acknowledges that the undertakings in clauses 14.1, 14.2, 14.3, 14.4
and 14.5 (as such undertakings apply to him or it) are reasonable, are integral
to the terms on which the Buyer has agreed to purchase the Sale Shares and
necessary for the implementation of the purchase of the same.

 

14.7

No Seller shall be treated as committing a breach or violation of the provisions
of clauses 14.1, 14.2, 14.4 and 14.5 (as such provisions apply to him or it) if
that Seller is properly acting as a director, consultant or employee of the
Company.

 

14.8

The undertakings and covenants contained in clauses 14.1 and 14.2 shall cease to
apply to any Covenantor upon such Covenantor ceasing to be a director and/or
employee of any Group Company in circumstances where such Covenantor is made
redundant or where the employment of such Covenantor is terminated by any Group
Company and where such termination is subsequently Finally Determined to be an
unfair dismissal under Part 10 of the Employment Rights Act 1996. In this
clause, “Finally Determined” means an agreement in writing between a Group
Company on the one hand and the Covenantor on the other hand, or a termination
by an Employment Tribunal or court of competent authority from which there is no
right of appeal or in respect of which the relevant parties are debarred
(whether by passage of time or otherwise) from exercising a right of appeal.

 

14.9

Each of the restrictions in this clause shall be enforceable independently of
each of the others and its validity shall not be affected if any of the others
is invalid. If any of those restrictions is void but would be valid if some part
of the restrictions were deleted the restriction in question shall apply with
such modification as may be necessary to make it valid.

 

15

Entire agreement

 

15.1

This Agreement and the documents referred to or incorporated in it constitute
the entire agreement between the parties relating to the subject matter of this
Agreement and supersede and extinguish any prior drafts, agreements,
undertakings, representations, warranties and arrangements of any nature
whatsoever, whether or not in writing, between the parties in relation to the
subject matter of this Agreement.

 

15.2

Each of the parties acknowledges and agrees that it has not entered into this
Agreement in reliance on any statement or representation of any person (whether
a party to this Agreement or not) other than as expressly incorporated in this
Agreement.

 

15.3

Nothing in this Agreement or in any other document referred to herein shall be
read or construed as excluding any liability or remedy as a result of fraud.

 

15.4

Without limiting the generality of the foregoing, each of the parties
irrevocably and unconditionally waives any right or remedy it may have to claim
damages and/or to rescind this Agreement by reason of any misrepresentation
(other than a fraudulent misrepresentation) having been made to it by any person
(whether party to this Agreement or not) and upon which it has relied in
entering into this Agreement.

 

15.5

Each of the parties acknowledges and agrees that the only cause of action
available to it under the terms of this Agreement shall be for breach of
contract save for a claim for indemnification under the Indemnity.

 

24



--------------------------------------------------------------------------------

16

Assignment and transfer

 

16.1

This Agreement is personal to the parties and (subject to clause 16.2) no party
may assign, transfer, subcontract, delegate, charge or otherwise deal in any
other manner with this Agreement or any of its rights or obligations nor grant,
declare, create or dispose of any right or interest in it without the prior
written consent of the Buyer (in the case of the Sellers and Barclays) or the
Sellers (in the case of the Buyer). Any purported assignment, transfer,
subcontracting, delegation, charging or dealing in contravention of this clause
shall be ineffective.

 

16.2

The Buyer may assign to any member of the Buyer’s Group the benefit of any
Warranty or any other right it might have under this Agreement or the Tax Deed
provided that the liability of the Sellers and Barclays shall at all times be
limited to such liability as they would have had had no such assignment taken
place.

 

16.3

If any assignee under clause 16.2 ceases to be a member of the Buyer’s Group
then the Buyer shall procure that it promptly assigns all of its rights as
assignee either to the Buyer or to another member of the Buyer’s Group at that
time and, pending such assignment, the assignee may not exercise any of its
rights as assignee.

 

17

Costs and expenses

 

17.1

Except as otherwise stated in this Agreement, each of the parties shall pay its
own costs and expenses in relation to the negotiation, preparation, execution,
performance and implementation of this Agreement and each document referred to
in it and other agreements forming part of the transaction, save that this
clause shall not prejudice the right of either party to seek to recover its
costs in any litigation or dispute resolution procedure which may arise out of
this Agreement.

 

17.2

On Completion, the Buyer will pay to the Sellers £1million towards the
professional costs and expenses incurred by the Sellers in addition to the
Consideration.

 

18

Interest on late payments

 

18.1

If any party fails to pay any sum payable by it on the due date for payment
under this Agreement, it shall pay interest on the overdue sum for the period
from and including the due date of payment up to the date of actual payment
(after as well as before judgment) in accordance with clause 18.2.

 

18.2

The interest referred to in clause 18.1 shall accrue from day to day and shall
be paid on demand at the rate of 3 per cent above the base rate from time to
time of Barclays Bank plc. Unpaid interest shall compound quarterly.

 

19

No set-off

All payments to be made under this Agreement shall be made in full without any
set-off or counterclaim and free from any deduction or withholding save as may
be required by law in which event such deduction or withholding shall not exceed
the minimum amount which it is required by law to deduct or withhold and in
respect of Warranty Claims or other claims under this Agreement the payer will
simultaneously pay (other than payments of interest due under clause 18) to the
payee such additional amounts as will result in the receipt by the payee of a
net amount equal to the full amount which would otherwise have been receivable
had no such deduction or withholding been required provided that if either party
have assigned the benefit in whole or in part of the Agreement then the
liability of the payer shall be limited to that which it would have been had no
such assignment taken place.

 

20

Waiver

 

20.1

A waiver of any right, power, privilege or remedy provided by this Agreement
must be in writing and may be given subject to any conditions thought fit by the
grantor. For the avoidance of doubt,

 

25



--------------------------------------------------------------------------------

 

any omission to exercise, or delay in exercising, any right, power, privilege or
remedy provided by this Agreement shall not constitute a waiver of that or any
other right, power, privilege or remedy.

 

20.2

A waiver of any right, power, privilege or remedy provided by this Agreement
shall not constitute a waiver of any other breach or default by the other party
and shall not constitute a continuing waiver of the right, power, privilege or
remedy waived or a waiver of any other right, power, privilege or remedy.

 

20.3

Any single or partial exercise of any right, power, privilege or remedy arising
under this Agreement shall not preclude or impair any other or further exercise
of that or any other right, power, privilege or remedy.

 

21

Variation

Any variation of this Agreement or of any of the documents referred to in it is
valid only if it is in writing and signed by or on behalf of each party.

 

22

Severance

 

22.1

If any provision of this Agreement is held to be invalid or unenforceable by any
judicial or other competent authority, all other provisions of this Agreement
will remain in full force and effect and will not in any way be impaired.

 

22.2

If any provision of this Agreement is held to be invalid or unenforceable but
would be valid or enforceable if some part of the provision were deleted, or the
period of the obligation reduced in time, or the range of activities or area
covered, reduced in scope, the provision in question will apply with the minimum
modifications necessary to make it valid and enforceable.

 

23

Further assurance

The Sellers shall at his or its own reasonable cost and expense use all their
respective reasonable endeavours from time to time on or following Completion,
on being required to do so by the Buyer, to do or procure the doing of all such
acts and/or execute or procure the execution of all such documents in a form
satisfactory to the Buyer for giving full effect to this Agreement and securing
to the Buyer the full benefit of the rights, powers, privileges and remedies
conferred upon the Buyer in this Agreement.

 

24

Notices

 

24.1

Any communication to be given in connection with this Agreement shall be in
writing in English except where expressly provided otherwise and shall either be
delivered by hand or sent by first class prepaid post or fax or by email.
Delivery by courier shall be regarded as delivery by hand.

 

24.2

Such communication shall be sent to the address of the relevant party referred
to in this Agreement or the fax number or email address set out below or to such
other address or fax number or email address as may previously have been
communicated to the other party in accordance with this clause 24.2 and clause
24.5. Each communication shall be marked for the attention of the relevant
person referred to below.

 

26



--------------------------------------------------------------------------------

            

  Party

 

Fax number

 

e-mail address

    

For the

            

attention of:

      ECI  

+44 (0) 20 7240 5050

  ken.lindsay@ecipartners.com      Ken Lindsay       with a copy to:           
  SJ Berwin LLP  

+44 (0) 20 7111 2000

  richard.lever@sjberwin.com      Richard Lever       Warrantors  

+44 (0) 20 8515 6200

  geof.eeles@racalacoustics.com      Geoffrey Eeles      

+44 (0) 20 8515 6200

  terry.buckley@racalacoustics.com      Terence Buckley      

+44 (0) 20 8515 6200

  david.watton@racalacoustics.com      David Watton       with a copy to:       
      SJ Berwin LLP  

+44 (0) 20 7111 2000

  richard.lever@sjberwin.com      Richard Lever       and                Jones
Day  

+44(0)20 7039 5999

  virani@jonesday.com      Vica Irani       Barclays  

+44(0) 131 470 6240

  jamie.grant@barclays.com      Jamie Grant       With a copy to:           

  Dickson Minto

  W.S.

 

+44 (01)131 225 2712

  allan.fraser@dmws.com      Allan Fraser    

  the Sanne

  Trust

 

+44(0) 1534 769770

  colum.spillane@sannegroup.com      Colum Spillane       Buyer  

+1 425 453 2916

  slarson@esterline.com      Steve Larson       with a copy to:           

  Taylor Wessing

  LLP

 

+44 (0)20 7300 7100

  m.barron@taylorwessing.com      Mark Barron    

 

24.3

A communication shall be deemed to have been served:

 

  (a)

if delivered by hand at the address referred to in clause 24.2, at the time of
delivery;

 

  (b)

if sent by first class prepaid post to the address referred to in clause 24.2,
at the expiration of two clear days after the time of posting; and

 

  (c)

if sent by fax to the number referred to in clause 24.2 or sent by email to the
email address specified in that clause, at the time of completion of
transmission by the sender.

If a communication would otherwise be deemed to have been delivered outside
normal business hours (being 9:30 a.m. to 5:30 p.m. on a Business Day) under the
preceding provisions of this clause it shall be deemed to have been delivered at
the next opening of such business hours.

 

24.4

In proving service of the communication, it shall be sufficient to show that
delivery by hand was made or that the envelope containing the communication was
properly addressed and posted as a first class prepaid letter or that the fax
was despatched and a confirmatory transmission report received or that the email
was transmitted to the correct email address, whether or not opened or read by
the recipient.

 

27



--------------------------------------------------------------------------------

24.5

A party may notify the other parties to this Agreement of a change to its name,
relevant addressee, address, fax number or email address for the purposes of
clause 24.2 provided that such notification shall only be effective on:

 

  (a)

the date specified in the notification as the date on which the change is to
take place; or

 

  (b)

if no date is specified or the date specified is less than five clear Business
Days after the date on which notice is deemed to have been served, the date
falling five clear Business Days after notice of any such change is deemed to
have been given.

 

24.6

For the avoidance of doubt, the parties agree that the provisions of clauses
24.1, 24.2, 24.3, 24.4 and 24.5 shall not apply in relation to the service of
any claim form, application notice, order, judgment or other document relating
to or in connection with any proceeding, suit or action arising out of or in
connection with this Agreement.

 

25

Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, and all the counterparts shall together constitute
one and the same agreement.

 

26

Governing law

This Agreement is governed by and is to be construed in accordance with English
law.

 

27

Jurisdiction

The parties irrevocably agree that the courts of England and Wales shall have
exclusive jurisdiction to settle any dispute which may arise out of or in
connection with this Agreement.

 

28

Interpretation

 

28.1

The clause and paragraph headings and the table of contents used in this
Agreement are inserted for ease of reference only and shall not affect
construction.

 

28.2

References in this Agreement and the Schedules to the parties, the Introduction,
Schedules and clauses are references respectively to the parties, the
Introduction and Schedules to and clauses of this Agreement.

 

28.3

References to documents “in the agreed form” are to documents in terms agreed
between the parties prior to execution of this Agreement and signed by or on
behalf of the Buyer and the Sellers for the purposes of identification.

 

28.4

References to “writing” or “written” includes any other non-transitory form of
visible reproduction of words.

 

28.5

References to times of the day are to that time in London and references to a
day are to a period of 24 hours running from midnight.

 

28.6

References to any English legal term or legal concept shall in respect of any
jurisdiction other than England be deemed to include that which most
approximates in that jurisdiction to such English legal term or legal concept.

 

28.7

References to persons shall include bodies corporate, unincorporated
associations and partnerships, in each case whether or not having a separate
legal personality.

 

28.8

References to the word “include” or “including” (or any similar term) are not to
be construed as implying any limitation and general words introduced by the word
“other” (or any similar term) shall not be given a restrictive meaning by reason
of the fact that they are preceded by words indicating a particular class of
acts, matters or things.

 

28



--------------------------------------------------------------------------------

28.9

Save where the context specifically requires otherwise, words importing one
gender shall be treated as importing any gender, words importing individuals
shall be treated as importing corporations and vice versa, words importing the
singular shall be treated as importing the plural and vice versa, and words
importing the whole shall be treated as including a reference to any part
thereof.

 

28.10

References to statutory provisions, enactments or EC Directives shall include
references to any amendment, modification, extension, consolidation, replacement
or re-enactment of any such provision, enactment or EC Directive (whether before
or after the date of this Agreement), to any previous enactment which has been
replaced or amended and to any regulation, instrument or order or other
subordinate legislation made under such provision, enactment or Directive.

 

28.11

A company or other entity shall be a “holding company” for the purposes of this
Agreement if it falls within either the meaning attributed to that term in
section 1159 and Schedule 6 of the Companies Act 2006 or the meaning attributed
to the term “parent undertaking” in section 1162 and Schedule 7 of such Act, and
a company or other entity shall be a “subsidiary” for the purposes of this
Agreement if it falls within any of the meanings attributed to a “subsidiary” in
section 1159 and Schedule 6 of the Companies Act 2006 or the meaning attributed
to the term “subsidiary undertaking” in section 1162 and Schedule 7 of such Act,
and the terms “subsidiaries” and “holding companies” are to be construed
accordingly.

 

28.12

Section 839 of ICTA is to apply to determine whether one person is connected
with another for the purposes of this Agreement.

 

29

Rights of third parties

 

29.1

The obligations of confidentiality in clause 13 and the covenants in clause 14
are assumed for the benefit of each Group Company. Each Group Company may rely
on and enforce the obligations of confidentiality accepted by the Sellers and/or
the covenants in clause 14 accepted by the Covenantors.

 

29.2

Any person to whom the Warranties or any other rights of the Buyer are properly
assigned under clause 16, may rely on and enforce the Warranties and any such
rights.

 

29.3

Except as otherwise expressly stated, this Agreement does not confer any rights
on any person or party (other than the parties to this Agreement) pursuant to
the Contracts (Rights of Third Parties) Act 1999.

 

30

Warrantors’ Agent

 

30.1

Each Warrantor irrevocably appoints Geoffrey Eeles, Terence Buckley and David
Watton as his agent and any two of them shall negotiate, determine and agree and
to negotiate and settle any disputes or other such matters incurring under this
Agreement or the Tax Deed.

 

30.2

The Warrantor’s Agent may on behalf of any Warrantor:

 

  (a)

give or receive any notice or consent or make any agreement, or

 

  (b)

make any other action which the Warrantor may give, receive, make or take or
connection with this Agreement or the Tax Deed.

 

31

Effect of Completion

This Agreement shall so far as it remains to be performed after Completion shall
continue in force notwithstanding Completion and the rights of the Buyer in
respect of this Agreement and the documents referred to in it shall not be
affected by Completion.

 

29



--------------------------------------------------------------------------------

32

Provision of information

The Sellers shall, from time to time provide to Barclays such information as
Barclays may reasonably request regarding matters pertaining to this Agreement
(including in relation to the Completion Accounts and payment of monies out of
the Retention Account.)

 

33

Execution

This Agreement is entered into by the parties under hand on the date at the
beginning of this Agreement.

 

30



--------------------------------------------------------------------------------

SIGNATURES

 

Signed by:

 

/s/ Terence Buckley

 

Terence Buckley

 

Signed by:

 

/s/ Terence Buckley        /s/ Geoffrey Eeles

 

Terence Buckley and Geoffrey Eeles as Trustees of the Terence Buckley 2008
Settlement

 

Signed by:

 

/s/ Andrew Charman

 

Andrew Charman

 

Signed by:

 

/s/ Andrew Charman        /s/ David Payne

 

Andrew Charman and David Payne as Trustees of the Andrew Charman 2008 Settlement

 

Signed by:

 

/s/ Michael Derbyshire

 

Michael Derbyshire

 

Signed by:

 

/s/ Geoffrey Eeles        /s/ David Watton*

 

Michael Derbyshire and James Green as Trustees of the Michael Derbyshire 2008
Settlement

 



--------------------------------------------------------------------------------

*Signed on behalf of Michael Derbyshire and James Green under a power of
attorney dated 19 December 2008.

 

Signed by:

 

/s/ Geoffrey Eeles

 

Geoffrey Eeles

 

Signed by:

 

/s/ Geoffrey Eeles    /s/ David Charles Watton

 

Geoffrey Eeles and David Charles Watton as

Trustees of the Geoffrey Eeles 2008 Settlement

 

Signed by:

 

/s/ David Payne

  David Payne  

Signed by:

 

/s/ David Payne        /s/ Paul Watson

 

David Payne and Paul Watson as

Trustees of the David Payne 2008 Settlement

 

Signed by:

 

/s/ Paul Watson

 

Paul Watson

 

Signed by:

 

/s/ Paul Watson        /s/ Andrew Charman

 

Paul Watson and Andrew Charman as

 



--------------------------------------------------------------------------------

Trustees of the Paul Watson 2008

Settlement

 

Signed by:

 

/s/ David Watton

 

David Watton

 

Signed by:

 

/s/ David Watton        /s/ Geoffrey Eeles

 

David Watton and Geoffrey Eeles as

Trustees of the David Watton 2008

Settlement

 



--------------------------------------------------------------------------------

Signed by:

   

/s/ [ILLEGIBLE SIGNATURE]

 

/s/ [ILLEGIBLE SIGNATURE]

 

Director

 

Director

 

on behalf of Sanne Trust Company

Limited

 



--------------------------------------------------------------------------------

Signed by:

 

/s/ Ken Lindsay

 

Ken Lindsay

 

for and on behalf of ECI Partners LLP as

manager of ECI 7 (UK) LP

 

Signed by:

 

/s/ Ken Lindsay

 

Ken Lindsay

 

for and on behalf of ECI Partners LLP as

manager of ECI 7 LP

 

Signed by:

 

/s/ Ken Lindsay

 

Ken Lindsay

 

for and on behalf of ECI Partners LLP as

manager of ECI 8 LP

 

Signed by:

 

/s/ Ken Lindsay

 

Ken Lindsay

 

for and on behalf of ECI Partners LLP as

manager of ECI 7 (US) LP

 

Signed by:

 

/s/ Ken Lindsay

 

Ken Lindsay

 

for and on behalf of ECI Partners LLP as

manager of ECI 8 (US) LP

 



--------------------------------------------------------------------------------

Signed by:

 

/s/ [ILLEGIBLE SIGNATURE]

 

Authorised signatory

For and on behalf of Barclays Bank plc

 



--------------------------------------------------------------------------------

Signed by:

 

/s/ Stephen Larson

 

Stephen Larson

For and on behalf of WESTON

AEROSPACE LIMITED

 



--------------------------------------------------------------------------------

Signed by:

 

/s/ Stephen Larson

 

Stephen Larson

For and on behalf of ESTERLINE

TECHNOLOGIES CORPORATION

 